UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-6714


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DARYL SAVAGE,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     William D. Quarles, Jr., District
Judge. (1:04-cr-00096-WDQ-1; 1:07-cv-01085-WDQ)


Submitted:   September 25, 2014          Decided:   September 30, 2014


Before WILKINSON and AGEE, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Daryl Savage, Appellant Pro Se.     Debra Lynn Dwyer, Assistant
United States Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Daryl   Savage      seeks      to    appeal      the     district     court’s

order     denying       his     Fed.     R.       Civ.    P.      60(b)      motion     for

reconsideration of the district court’s order denying relief on

his 28 U.S.C. § 2255 (2012) motion.                   The order is not appealable

unless    a    circuit       justice    or    judge      issues      a   certificate     of

appealability.        28 U.S.C. § 2253(c)(1)(B) (2012).                   A certificate

of appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                         28 U.S.C. § 2253(c)(2)

(2012).       When the district court denies relief on the merits, a

prisoner       satisfies        this    standard          by      demonstrating        that

reasonable      jurists        would    find       that     the      district       court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                     When the district court

denies     relief       on     procedural         grounds,       the     prisoner      must

demonstrate      both    that     the     dispositive          procedural     ruling     is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.                 Slack, 529 U.S. at 484-85.

              We have independently reviewed the record and conclude

that Savage has not made the requisite showing.                          Accordingly, we

deny a certificate of appealability and dismiss the appeal.                              We

dispense      with    oral      argument      because       the      facts    and     legal



                                              2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.

                                                               DISMISSED




                                   3